            Case 1:15-cv-01265-ABJ Document 145 Filed 01/24/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JACQUES DIEUDONNE ITONG MIANGO,
 et al. ,

        Plaintiffs,

 v.                                                             Case No. 15-cv-1265 (ABJ)

 DEMOCRATIC REPUBLIC OF THE CONGO
 Embassy of the Democratic Republic of the
 Congo, et al. ,

        Defendants.


                      NOTICE BY THE DEPARTMENT OF JUSTICE

       The Department of Justice respectfully provides the following notice to the Court in

anticipation of the February 15, 2019 date for the Department of State to provide its views, if any,

regarding the immunity of the remaining defendants.

       1.       In a letter dated October 25, 2018, the Court

       extend[ed] an invitation to the Department of State to communicate its views on the
       questions to be resolved, including but not limited to the following issues:

                1. The Department of State’s position as to the immunity of the defendants
                   as diplomatic agents under the Diplomatic Relations Act, and

                2. The Department of State’s position as to the immunity of DRC President
                   Joseph Kabila as an official “head-of-state.”

Letter from the Chambers of the Honorable Amy Berman Jackson (Oct. 25, 2018), Dkt. 141. The

Department of State provided its position as to the immunity of DRC President Joseph Kabila on

December 3, 2018, and requested until February 15, 2019, to provide its views, if any, concerning

the immunity of the other defendants. Suggestion of Immunity, Dkt. 142. In a Minute Order dated

December 3, 2018, the Court stated that the “Department of State may provide its views, if any,

regarding the immunity of the five other defendants by February 15, 2019.”
             Case 1:15-cv-01265-ABJ Document 145 Filed 01/24/19 Page 2 of 4



        2.       At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

Department does not know when funding will be restored by Congress.

        3.       Absent an appropriation, Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, including “emergencies

involving the safety of human life or the protection of property.” 31 U.S.C. § 1342.

        4.       Undersigned counsel for the Department of Justice therefore respectfully requests

that the February 15, 2019 date for the Department of State to provide its views, if any, regarding

the immunity of the remaining defendants be moved to 30 days after Congress has restored

appropriations to the Department of Justice.

        5.       Undersigned counsel will notify the Court as soon as Congress has appropriated

funds for the Department of Justice.

        Therefore, although we greatly regret any disruption caused to the Court and the parties, the

Department of Justice respectfully requests that the February 15, 2019 date for the Department of

State to provide its views, if any, regarding the immunity of the remaining defendants be moved to

30 days after Department of Justice attorneys are permitted to resume their usual civil litigation

functions.



January 24, 2019                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General
                                                Civil Division

                                                BRETT A. SHUMATE
                                                Deputy Assistant Attorney General

                                                JOHN R. GRIFFITHS
                                                Branch Director

                                                   2
Case 1:15-cv-01265-ABJ Document 145 Filed 01/24/19 Page 3 of 4



                            ANTHONY J. COPPOLINO
                            Deputy Director

                             /s/ Courtney D. Enlow
                            COURTNEY D. ENLOW
                            Trial Attorney
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            Tel: (202) 616-8467
                            Email: courtney.d.enlow@usdoj.gov


                            Counsel for the United States




                               3
         Case 1:15-cv-01265-ABJ Document 145 Filed 01/24/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2019, I electronically filed the foregoing Notice using the

Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.



Dated: January 24, 2019                               /s/ Courtney D. Enlow
                                                      COURTNEY D. ENLOW
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      Tel: (202) 616-8467
                                                      Email: courtney.d.enlow@usdoj.gov

                                                      Counsel for the United States




                                                  4
